

Exhibit 10.1
 
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT


This AGREEMENT (this “Agreement”) is made effective as of December 10, 2009, by
and between TechTeam Global, Inc, a Delaware corporation (the "Corporation"),
and _______________, a natural person ("Indemnitee"). Each of the Corporation
and the Indemnitee is sometimes referred to herein as a “Party” and collectively
as the “Parties.”


WHEREAS, Indemnitee serves in an Official Capacity (defined below) and as such
is performing a valuable service for the Corporation;


WHEREAS, Indemnitee has certain rights to indemnification under the Governing
Documents (as defined herein) and the Delaware General Corporation Law, as
amended (“DGCL”), which are not exclusive, and it is within the power of the
Corporation to enter into indemnification agreements with persons serving in an
Official Capacity;


WHEREAS, the Corporation's Board of Directors has determined that the policy of
the Corporation is to indemnify the Corporation's directors, officers, employees
and agents against Expenses and Liabilities (as defined herein) incurred by
reason of their Official Capacity;


WHEREAS, the Board of Directors of the Corporation has determined that the
foregoing indemnification policy is important to the recruitment and retention
of qualified, competent officers and directors to serve the Corporation, and is
therefore in the best interests of the Corporation;


WHEREAS, the Corporation's Board of Directors has determined that it is
appropriate and in the best interests of the Corporation to offer an
indemnification agreement substantially the same as this Agreement to persons
serving in an Official Capacity; and


WHEREAS, the Corporation and Indemnitee desire to enter into this Agreement to
provide to Indemnitee additional rights to indemnification in consideration of
Indemnitee's continued service in an Official Capacity;


NOW, THEREFORE, in consideration of Indemnitee's service or continued service to
the Corporation in Indemnitee's Official Capacity (as defined herein), and the
promises and agreements contained herein and intending to be legally bound
hereby, the Parties hereto agree as follows:


1.           Certain Definitions.  For purposes of this Agreement, the following
definitions shall apply to the referenced words or terms:
 
(a)           "Arbitration" in the context of a Proceeding (as defined herein)
shall mean any alternative dispute resolution procedure or process.
 
(b)           "D&O Insurance" means directors’ and officers’ liability
insurance.
 
(c)           "Expenses" shall include all direct and indirect costs (including,
without limitation, all attorneys' fees and retainers, and related
disbursements, expert witness and advisory fees and related disbursements, and
other out-of-pocket costs) actually and reasonably incurred or to be incurred by
Indemnitee in connection with (i) the investigation, defense or appeal of a
Proceeding, (ii) serving as an actual or prospective witness in any matter
arising out of, or in any way related to, Indemnitee's Official Capacity, (iii)
any voluntary or required interviews or depositions with respect to any matter
arising out of, or in any way related to, Indemnitee's Official Capacity, and
(iv) any Permitted Action (as defined herein) brought against the Corporation by
Indemnitee directly, or by means of impleader, cross-complaint, counterclaim or
other proceeding.
 

--------------------------------------------------------------------------------


 
(d)           "Governing Documents" shall mean the Certificate of Incorporation
and Bylaws of the Corporation, as amended from time to time.
 
(e)           "Indemnitee's Affiliates" shall mean Indemnitee's spouse, members
of Indemnitee's immediate family, and Indemnitee's representative(s),
guardian(s), conservator(s) estate, executor(s), administrator(s), and
trustee(s), as the case may be, as understood in, or relevant to, the context of
a particular provision of this Agreement.
 
(f)           "Liabilities" shall include judgments, settlements, fines,
damages, whether compensatory, punitive or exemplary, ERISA or IRS or other
excise taxes, penalties, and all other liabilities of any kind or nature
incurred by Indemnitee as a result of a Proceeding.
 
(g)           "Official Capacity" means Indemnitee's service as an officer
and/or director (including serving as a member of any committee of the board of
directors), employee or agent of the Corporation or, “at the request of the
Corporation” of any Other Enterprise.  For the purposes of this Agreement,
Indemnitee's service in Indemnitee's Official Capacity to any Other Enterprise
shall be presumed to be service “at the request of the Corporation” unless it is
conclusively determined to the contrary by a court of competent jurisdiction.
With respect to such presumption, it shall not be necessary for Indemnitee to
show any actual or prior request by the Corporation or its Board of Directors
for such service to such Other Enterprise.
 
(h)           "Other Enterprise" shall include without limitation any other
corporation, partnership, joint venture, trust, employee benefit plan, or other
entity or association of any kind or nature which is controlled by, or
affiliated with, the Corporation, or of which the Corporation is a creditor, or
sole or partial owner.
 
(i)           "Permitted Action" includes (i) any Proceeding against the
Corporation brought by Indemnitee, alone or with others, in connection with, or
related to, the defense by Indemnitee of any Proceeding brought against
Indemnitee by a third party, the Corporation, or any Other Enterprise (or
brought on behalf of the Corporation, including by means of a derivative
action), whether by a separately initiated Proceeding, or impleader,
cross-claim, counterclaim, or otherwise; (ii) a Proceeding brought by Indemnitee
or Indemnitee's Affiliates to establish or enforce a right of indemnity under
this Agreement, an applicable D&O Insurance policy, the Governing Documents, or
any other agreement or law pertaining to indemnification of Indemnitee, or to
recover Expenses or a Liability of Indemnitee resulting from a Proceeding
against Indemnitee; (iii) a Proceeding against the Corporation or any Other
Enterprise brought by Indemnitee which is approved in advance by a majority of
the Corporation's independent directors, excluding Indemnitee; and (iv) a
Proceeding brought by Indemnitee which is required under any law; and with
respect to (i) through (iv) above, any of the identified actions shall be
considered a Permitted Action regardless of whether Indemnitee is ultimately
determined to be entitled to the relief sought.
 
(j)           "Proceeding" shall include any threatened, pending, actual or
completed inquiry, interview, investigation, action, suit, arbitration or other
proceeding, whether civil, administrative, criminal, or any other type of
proceeding whatsoever, including an appellate action of any kind, brought by (i)
the Corporation (or brought on behalf of the Corporation, including a derivative
action) against or involving Indemnitee or Indemnitee's Affiliates by reason of,
or in any way related to, Indemnitee's Official Capacity; (ii) Indemnitee,
against or involving the Corporation or any Other Enterprise by reason of, or in
any way related to, Indemnitee's Official Capacity or rights Indemnitee has
against the Corporation or any Other Enterprise under this Agreement, the
Governing Documents, or any other agreement or law (but only with respect to a
Permitted Action); (iii) any third party against or involving Indemnitee or
Indemnitee's Affiliates by reason of, or in any way related to, Indemnitee's
Official Capacity, directly or by impleader, cross-claim, counterclaim, or other
means; or (iv) Indemnitee against any third party, other than the Corporation,
by reason of, or in any way related to, Indemnitee's Official Capacity, directly
or by impleader, cross claim, counterclaim or other means.
 
2

--------------------------------------------------------------------------------


 
 
2.           Indemnification.
 
(a)           Subject only to the provisions of Sections 5 and 7 of this
Agreement, the Corporation shall hold harmless and indemnify Indemnitee from and
against any and all Expenses and Liabilities with respect to any Proceedings to
which Indemnitee may be subject by reason of Indemnitee's Official Capacity with
the Corporation or any Other Enterprise to the fullest extent permitted by the
DGCL, the Governing Documents and this Agreement as the DGCL and the Governing
Documents may be hereafter amended, modified or interpreted subsequent to the
execution of this Agreement (but only to the extent that such amendment,
modification or interpretation permits the Corporation to provide broader
indemnification rights than the DGCL and the Governing Documents permitted prior
to adoption of such amendment or modification or the issuance of such
interpretation).
 
(b)           Notwithstanding any other provisions of this Agreement, if
Indemnitee is the subject of a Proceeding by reason of, or in any way related
to, Indemnitee's Official Capacity, and is successful in the defense of (i) the
entire Proceeding, or (ii) one or more claims brought as part of the Proceeding,
the Indemnitee shall be fully indemnified by the Corporation as to all Expenses
incurred with respect to the Proceeding, or the particular claims, as the case
may be.
 
(c)           If a Proceeding against Indemnitee includes a claim against (i)
one or more of Indemnitee's Affiliates, or (ii) a property interest of one or
more of Indemnitee's Affiliates, and such Proceeding against Indemnitee is by
reason of, or in any way related to, Indemnitee's Official Capacity with the
Corporation or any Other Enterprise, this Agreement shall also include
indemnification of the Indemnitee's Affiliates with respect to their Expenses
and Liability, assuming that Indemnitee would have been entitled to
indemnification under Section 2(a) if the Proceeding had been brought directly
against Indemnitee. The Expenses of such Indemnitee Affiliate shall be advanced
pursuant to Section 5 to the extent Indemnitee would have been entitled to
advancement of Expenses had the Proceeding been directly against Indemnitee.
 
(d)           The Corporation and Indemnitee acknowledge that state or federal
law or regulations, or applicable public policy, may prohibit the Corporation
from indemnifying Indemnitee with respect to a Proceeding, or one or more claims
in a Proceeding under this Agreement or otherwise.
 
3.           Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Corporation for any
portion of Expenses or Liability incurred in connection with any Proceeding, but
not for all of the Expenses or Liability incurred in connection with any
Proceeding, the Corporation shall nevertheless indemnify Indemnitee for the
portion of such Expenses and Liability to which Indemnitee is entitled.
 
3

--------------------------------------------------------------------------------


 
 
4.           Contribution.
 
(a)           Whether or not the indemnification provided in Sections 2 and 3
hereof is available, in respect of any Proceeding in which the Corporation is
jointly liable with Indemnitee (or would be if joined in such Proceeding), the
Corporation shall pay, in the first instance, the entire amount of any judgment
or settlement of such Proceeding without requiring Indemnitee to contribute to
such payment and the Corporation hereby waives and relinquishes any right of
contribution it may have against Indemnitee.  The Corporation shall not enter
into any settlement of any Proceeding in which the Corporation is jointly liable
with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.
 
(b)           The Corporation hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Corporation other than Indemnitee, who
may be jointly liable with Indemnitee.
 
(c)           To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Corporation, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for Liabilities
and/or for Expenses, in connection with any claim relating to an indemnifiable
event under this Agreement, in such proportion as is deemed fair and reasonable
in light of all of the circumstances of such Proceeding in order to reflect (i)
the relative benefits received by the Corporation and Indemnitee as a result of
the event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii)
the relative fault of the Corporation (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
 
5.           Advancement of Expenses.
 
(a)           Until the assumption of the defense of a Proceeding by the
Corporation pursuant to Section 7 of this Agreement or after Indemnitee's
employment of separate counsel at Indemnittee’s expense as permitted under
Section 7, expenses of Indemnitee in defending or responding to a Proceeding
shall be paid by the Corporation, within fifteen (15) days of the receipt of
invoices therefor from Indemnitee, in advance of the final disposition of such
Proceeding.
 
(b)           Expenses of Indemnitee in prosecuting a Permitted Action shall be
paid by the Corporation within fifteen (15) days of the receipt of invoices
therefor from Indemnitee, in advance of the final disposition of such Permitted
Action.
 
(c)           Indemnitee's initial submission of an invoice for reimbursement of
Expenses incurred in connection with, or related to, any Proceeding shall be
accompanied by a written undertaking by or on behalf of Indemnitee to repay all
or a portion of the amounts advanced, if it shall be determined by a final
adjudication of a court or administrative agency having jurisdiction in the
matter that Indemnitee is not entitled to indemnification by the Corporation
with respect to all or a portion of the advanced Expenses.
 
(d)           Notwithstanding the foregoing, in no event shall any advance be
made in instances where the Corporation’s Board of Directors or independent
legal counsel reasonably determines that such Indemnitee knowingly breached his
or her duty to the Corporation or its shareholders.
 
4

--------------------------------------------------------------------------------


 
 
6.           Maintenance of D&O Insurance.
 
(a)           The Corporation represents that it presently has in force and
effect D&O Insurance coverage under the policies with the insurance carriers,
and in the amounts set forth on Attachment A (the "Insurance Policies").
 
(b)           Subject only to the provisions of Section 6(c) hereof, the
Corporation agrees that, so long as Indemnitee shall continue to serve in an
Official Capacity, and thereafter for so long as Indemnitee shall be subject to
any possible Proceeding in any way related to Indemnitee's Official Capacity,
the Corporation shall, at its sole expense, purchase and maintain in effect for
the benefit of Indemnitee one or more valid, binding and enforceable policies of
D&O Insurance providing, in all respects, coverage at least comparable to that
presently provided pursuant to the Insurance Policies.  All decisions as to
whether and to what extent the Corporation maintains D&O Insurance shall be made
by the Board of Directors of the Corporation.
 
(c)           The Corporation shall not be required to maintain D&O Insurance
coverage at least comparable to that provided by the Insurance Policies if (i)
said Insurance is not available, or (ii) in the reasonable business judgment of
a two-thirds majority of the directors of the Corporation, the premium cost for
such insurance is substantially disproportionate to the benefits of such
coverage.  In making any determination to eliminate or reduce coverage, the
Board of Directors shall seek the advice of independent legal counsel or other
advisors experienced in the review and analysis of D&O Insurance coverage.
 
(d)           Promptly after (i) learning of facts and circumstances which may
give rise to a Proceeding, the Corporation shall notify its D&O Insurance
carriers, if such notice is required by the applicable insurance policies, and
any other insurance carrier providing applicable insurance coverage to the
Corporation, of such facts and circumstances, or (ii) receiving notice of a
Proceeding, whether from Indemnitee, or otherwise, the Corporation shall give
prompt notice to its D&O Insurance carriers, and any other insurance carriers
providing applicable insurance coverage to the Corporation, in accordance with
the requirements of the respective insurance policies. The Corporation shall,
thereafter, take all appropriate action to cause such insurance carriers to pay
on behalf of Indemnitee, all Expenses incurred or to be incurred, and liability
incurred, by Indemnitee with respect to such Proceeding, in accordance with the
terms of the applicable insurance policies.
 
7.           Notification to Corporation by Indemnitee of a Proceeding or
Permitted Action; Defense of Proceeding by Corporation.
 
(a)           Promptly after receipt by Indemnitee of notice of the commencement
of a Proceeding or Permitted Action, Indemnitee will, if a claim for
indemnification with respect thereto is to be made by Indemnitee against the
Corporation under this Agreement, or otherwise, notify the Corporation of such
Proceeding or Permitted Action; but the omission so to notify the Corporation
will not relieve the Corporation from any liability which it may have to
Indemnitee under this Agreement.
 
(b)           With respect to a Proceeding of which the Corporation has notice
pursuant to Section 7(a) or otherwise:
 
(i)           Except as otherwise provided below, the Corporation shall, alone
or jointly with any other indemnifying party, assume the defense thereof, with
counsel reasonably satisfactory to Indemnitee. From and after the Corporation's
assumption of the defense of the Proceeding, the Corporation shall not be liable
to Indemnitee under this Agreement for any Expenses subsequently incurred by
Indemnitee in connection with the defense of such Proceeding.
 
5

--------------------------------------------------------------------------------


 
 
(ii)           Indemnitee shall have the right, in addition to the rights set
forth in Section 7(a)(i) related to approval of counsel, to employ Indemnitee's
own counsel in the defense of the Proceeding, but the fees and expenses of such
counsel incurred after the Corporation has assumed the defense of such
Proceeding, shall be at the expense of Indemnitee unless (I) the employment of
counsel by Indemnitee has been authorized by a majority of the directors of the
Corporation, excluding Indemnitee, (II) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Corporation and
Indemnitee in the conduct of the defense of the Proceeding, and such conclusion
is supported by an opinion of counsel, or (III) the Corporation shall not in
fact have timely employed counsel to assume the defense of the Proceeding, in
each of which cases the Expenses of Indemnitee shall be advanced by the
Corporation pursuant to Section 5 and indemnified pursuant to Section 2.
 
(c)           The Corporation shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any Proceeding or Permitted
Action affected without the Corporation's prior written consent, which consent
shall be determined by majority vote of the Corporation's directors, excluding
Indemnitee. The Corporation shall not settle any action or claim in any manner
which would impose any penalty, limitation, Expense or Liability on Indemnitee
without Indemnitee's prior written consent. Neither the Corporation nor
Indemnitee will unreasonably withhold their consent to any proposed settlement.
 
8.           No Obligation or Right of Indemnitee or Corporation to Continuation
of Indemnitee's Official Capacity.
 
(a)           The Corporation expressly confirms and agrees that it has entered
into this Agreement, and assumed the obligations imposed on the Corporation in
this Agreement, in order to induce Indemnitee to serve or continue to serve the
Corporation in Indemnitee's Official Capacity, and acknowledges that Indemnitee
is relying upon this Agreement in serving or continuing to serve in such
Official Capacity. The rights to indemnification and advancement of Expenses
created by or provided pursuant to this Agreement are bargained-for conditions
of Indemnitee's acceptance and/or maintenance of Indemnitee's Official Capacity
with the Corporation. Such rights shall continue after Indemnitee has ceased to
serve the Corporation or any Other Enterprise in Indemnitee's Official Capacity,
and shall inure to the benefit of Indemnitee and Indemnitee's Affiliates.
 
(b)           Indemnitee agrees that neither the terms of this Agreement, nor
the rights and benefits conferred on the Corporation, any Other Enterprise or
Indemnitee under this Agreement, prohibits, limits or in any way restricts the
Board of Directors of the Corporation from (i) seeking Indemnitee's resignation
from his or her Official Capacity with the Corporation or any Other Enterprise,
(ii) removing, or seeking the removal of Indemnitee from his or her Official
Capacity with the Corporation or any Other Enterprise, or (iii) declining to
re-nominate or re-engage Indemnitee for his or her Official Capacity with the
Corporation or any Other Enterprise, nor shall this Agreement be construed or
interpreted as creating a contract of employment or other engagement with
Indemnitee.
 
(c)           The Corporation agrees that neither the terms of this Agreement,
nor the rights and benefits provided to Indemnitee under this Agreement,
prohibit, limit, or restrict in any way, Indemnitee's rights to resign
Indemnitee's Official Capacity with the Corporation or any Other Enterprise at
any time subsequent to the execution of this Agreement.
 
6

--------------------------------------------------------------------------------


 
 
9.           Enforcement of this Agreement by Indemnitee or Indemnitee's
Affiliates. To the fullest extent permitted by the DGCL or otherwise, Indemnitee
and Indemnitee's Affiliates shall have the right to institute a Proceeding to
enforce and/or recover damages for breach of the rights of indemnification and
advancement of Expenses created by, or provided pursuant to the terms of, this
Agreement, the Governing Documents, the DGCL or other applicable law, or any
other agreement entered into between Indemnitee and the Corporation subsequent
to the execution of this Agreement, and such Proceeding shall be a Permitted
Action for purposes of this Agreement.  The burden of proving that
indemnification or advances are not appropriate shall be on the
Corporation.  Neither the failure of the Corporation (including its Board of
Directors or independent legal counsel) to have made a determination prior to
the commencement of such action that indemnification or advances are proper in
the circumstances because the Indemnitee has met the applicable standard of
conduct, nor a determination by the Corporation (including its Board of
Directors or independent legal counsel) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.
The Indemnitee's Expenses incurred in connection with successfully establishing
his right to indemnification or advances, in whole or in part, in any such
Proceeding shall also be paid by the Corporation.
 
10.           Non-attribution of Actions of any Indemnitee to any Other
Indemnitee. For purposes of determining whether Indemnitee is entitled to
indemnification or advancement of Expenses by the Corporation pursuant to this
Agreement or otherwise, the actions or inactions of any other indemnitee or
group of indemnitees shall not be attributed to Indemnitee.
 
11.           Non-Exclusivity. The rights to indemnification and advancement of
Expenses provided to Indemnitee pursuant to this Agreement shall not be deemed
exclusive of any other rights of indemnification or advancement of Expenses to
which Indemnitee may be entitled under any statute, common law, other agreement,
the Governing Documents, a vote of shareholders or disinterested directors,
insurance policy or otherwise, both as to actions in Indemnitee's Official
Capacity, and as to actions in any other capacity while holding Indemnitee's
Official Capacity with the Corporation or any Other Enterprise, and shall not
limit in any way any right the Corporation may have to create additional or
independent or supplementary indemnity obligations for the benefit of
Indemnitee.  To the extent that a change in the DGCL or other applicable law
(whether by statute or judicial decision), permits greater indemnification by
agreement than would be afforded currently under the Governing Documents, it is
the intent of the Parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefit so afforded by such change.
 
12.           Severability. Each of the provisions of this Agreement is a
separate and distinct agreement independent of the others, and if any provision
of this Agreement or the application of any provision hereof to any person or
circumstances is held invalid illegal or unenforceable by a final judgment of a
court, administrative agency or arbitration panel, having jurisdiction of the
matter, for any reason whatsoever, the remaining provisions of this Agreement
and the application of such provision to other persons or circumstances shall
not be affected thereby. The Parties hereto expressly agree that any provision
hereof that is determined to be invalid, illegal or unenforceable shall be
construed and modified by the court, administrative agency or arbitration panel
finding such provision invalid, illegal or unenforceable to the extent necessary
so as to render such provision valid and enforceable as against all persons or
entities to the maximum extent permitted by law.  Furthermore, if this Agreement
shall be invalidated in its entirety on any ground, then the Corporation shall
nevertheless indemnify Indemnitee to the fullest extent permitted by the
Governing Documents, the DGCL or any other applicable law.
 
13.           Governing Law. This Agreement shall be construed, performed and
enforced in accordance with the laws of the State of Delaware (without giving
effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction) as to all matters, including, but not limited to, matters
of validity, construction, effect, performance and remedies.
 
7

--------------------------------------------------------------------------------


 
 
14.           Consent to Jurisdiction and Venue.
 
(a)           Each of the Parties irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns, shall be brought and determined
exclusively in the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or, if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware).  Each of the Parties hereby irrevocably
submits with regard to any such action or proceeding for itself and in respect
of its property, generally and unconditionally, to the personal jurisdiction of
the aforesaid courts and agrees that it will not bring any action relating to
this Agreement in any court other than the aforesaid courts.
 
(b)           Each of the Parties hereby irrevocably waives, and agrees not to
assert as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above named courts for any reason other than the failure
to serve in accordance with this Section 14, (b) any claim that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable law, any claim that (i) the suit, action or proceeding in such
court is brought in an inconvenient forum, (ii) the venue of such suit, action
or proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.
 
(c)           The Parties agree that the delivery of process or other papers in
connection with any such action or proceeding in the manner provided in Section
15 hereof, or in such other manner as may be permitted by applicable Law, shall
be valid and sufficient service thereof.
 
15.           Notices.
 
(a)           All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i)
personally delivered to, and receipted for by, the intended receiving Party, or
an authorized representative of the intended receiving Party, (ii) mailed by
certified or registered mail, postage prepaid, within the United States, on the
third business day after the date on which it is mailed, (iii) delivered by
reputable overnight courier on the date of delivery evidenced by such carrier,
or (iv) transmitted by facsimile machine on the date of receipt indicated by
recipient's facsimile machine.
 
(b)           Such notices shall be given as follows:
 
(i)           If to Indemnitee to the following address or facsimile number, or
such other address or facsimile number as Indemnitee may furnish in writing to
the Corporation:
 
[INSERT ADDRESS AND FACSIMILE NUMBER]
 
(ii)    If to the Corporation to:
 
8

--------------------------------------------------------------------------------


 
 

 
TechTeam Global, Inc.
 
27335 West 11 Mile Road
 
Southfield, MI 48033
 
Facsimile No.: (248) 357-2570
 
Attention: General Counsel



16.           Modification. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing and signed
by both of the Parties hereto.
 
17.           Survival. The provisions of this Agreement shall survive the
termination of Indemnitee's Official Capacity with the Corporation, and inure to
the benefit of Indemnitee and Indemnitee's Affiliates.  The Corporation shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Corporation, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.
 
18.           Subrogation. In the event of payment of Expenses or Liabilities
pursuant to this Agreement, the Corporation shall be subrogated to the extent of
such payment to all of the rights of recovery of Indemnitee and Indemnitee's
Affiliates against any person or organization. Indemnitee and Indemnitee's
Affiliates shall execute all documents required and shall do all acts that may
be necessary to secure such rights and to enable the Corporation effectively to
bring a Proceeding to enforce such rights.
 
19.           Binding Effect; Successors. This Agreement shall be binding upon
and inure to the benefit of, and be enforceable by, the Corporation, Indemnitee
and Indemnitee's Affiliates, and their respective successors in interest,
including with respect to the Corporation, succession by purchase, merger,
consolidation, or sale of substantially all of the business and/or assets of the
Corporation. The Corporation shall require and cause any successor entity to
all, substantially all, or a substantial part of, the business and/or assets of
the Corporation, by written agreement to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform this Agreement if no succession had taken place.
 
20.           Prior Agreements; Conflict With Governing Documents. This
Agreement shall supersede and replace any other agreement among the Parties
hereto executed prior to the date of this Agreement with respect to the subject
matter hereof. To the fullest extent permitted by law, in the event of a
conflict between the terms of this Agreement and the terms of the Governing
Documents, the terms of this Agreement shall prevail.
 
21.           Headings. The section headings contained in this Agreement are for
reference purposes only and shall not effect in any way the meaning or
interpretation of this Agreement.
 
22.           Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. In the
event that any signature to this Agreement is delivered by facsimile
transmission or by e-mail delivery of a portable document format (.pdf or
similar format) data file, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof. This Agreement shall become effective
when each Party hereto shall have received a counterpart hereof signed by all of
the other Parties hereto. Until and unless each Party has received a counterpart
hereof signed by the other Party hereto, this Agreement shall have no effect and
no Party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).
 
9

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement and
affixed their signatures hereto as of the date first above written.





       
TECHTEAM GLOBAL, INC.
                   
By:
_______________________
 
Name:
Michael A. Sosin
 
Title:
Corporate Vice President, General Counsel and Secretary
                   
____________________________
 
Indemnitee:
 

 
 
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
 
 
ATTACHMENT A
 


 
Primary Policy:
 
National Union Fire Insurance Co. of Pittsburg, Policy No. 02-778-16-86,
Effective Dates July 1, 2009 to June 30, 2010, Limit of Liability $10,000,000.
 
Excess Policies:
 
Travelers Insurance Company, Policy No. EC01202121, Effective Dates July 1, 2009
to June 30, 2010, Limit of Liability $10,000,000 excess of $10,000,000.
 
Great American Insurance Company, Policy No. NSX5236581, Effective Dates July 1,
2009 to June 30, 2010, Limit of Liability $5,000,000 excess of $20,000,000.
 
Side A Coverage
 
Federal Insurance Company, Policy No. 8208-6382, Effective Dates July 1, 2009 to
June 30, 2010, Limit of Liability $5,000,000.
 


 
 
 
 
11

--------------------------------------------------------------------------------

